Manning, C. J.
It was urged, in argument, if Dezutter sold his property to avoid the payment of this judgment, he was only exercising his legal right, since there is no law forbidding it. Unhappily ■for the cause of public morals, there is no law rigorously preventing ■¡the alienation of property by a debtor in the face of an impending judgment, but the alienation must be real. There must be no reservation expressed or implied. The unreality and simulation of the alienation in this case is apparent at every stage of the proceedings.
It seems to be thought that a person, who desires to screen his property from the pursuit of his creditors, has only to give his alienation the semblance of verity, or to use the popular phrase, to put it in another’s name,'to baffle the efforts of those creditors to subject it to their claims. We shall probably assist in dispelling this delusion. The law has been too recently announced by us in other cases, presenting similar questions, to be here repeated. Nothing can be a stronger or more seductive invitation to a commission of fraud than its impunity, after repeated perpetrations under the forms of law. Successful dishonesty encourages imitation, and repetition of acts by which the law is eluded saps public morals, and impairs the public conscience more than those by which the law is defied. The judgment below was for the plaintiff.

Judgment affirmed.